Citation Nr: 1609105	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-22 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to November 20, 2008, for the award of a 70 percent disability rating for generalized anxiety disorder (GAD) with posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), severe, without psychotic features.

2.  Entitlement to an effective date prior to October 23, 2008, for the award of a 30 percent disability rating for status-post traumatic brain injury (TBI) with post-concussion headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1950 to February 1953.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The issue of whether there was clear and unmistakable error (CUE) in a April 7, 1999 rating decision's denial of a disability rating in excess of 10 percent for anxiety disorder has been raised by the record in a December 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Statement of Accredited Representative in Appealed Case (in lieu of VA Form 646), received in December 2015.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board notes that, because CUE claims are unique claims that are collateral attacks on prior final rating decisions, and because the law and regulations governing such issues are different from those involved in addressing a claim for an earlier effective date, the CUE claim referred herein to the AOJ is not intertwined with the earlier effective date issue decided herein.  This is so even though a finding of CUE may result in the grant of an earlier effective date.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date prior to October 23, 2008, for the award of a 30 percent disability rating for status-post TBI with post-concussion headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A December 1953 rating decision denied the Veteran entitlement to psychoneurosis, anxiety type.

2.  A June 1997 rating decision found CUE existed in the December 1953 rating decision, and granted entitlement to service connection for psychoneurosis, anxiety type, effective February 25, 1953, the day following the Veteran's discharge from active service, and assigned an initial disability rating of 10 percent as of that date; new and material evidence was received within one year of the June 1997 rating decision.

3.  A June 1998 rating decision considered the new and material evidence and confirmed and continued the 10 percent rating for psychoneurosis, anxiety type; the Veteran timely submitted a notice of disagreement as to the 10 percent rating in August 1998.

4.  In April 1999, the AOJ issued a rating decision and a statement of the case, both of which confirmed and continued the 10 percent rating for psychoneurosis, anxiety type; the Veteran did not submit a timely notice of disagreement as to the April 1999 rating decision; new and material evidence was not submitted within the one-year appeal period for the April 1999 rating decision; and the Veteran did not submit a timely substantive appeal following issuance of the April 1999 statement of the case.

5.  Correspondence from the Veteran received in December 2006 does not indicate an intent on the part of the claimant to apply for a benefit other than receipt of a copy of the service treatment records and the service personnel records.

6.  The Veteran's claim for entitlement to an increased rating for the service-connected psychiatric disability was received on November 20, 2008.

7.  The record does not show that during the one-year period preceding receipt of the Veteran's November 20, 2008 claim, that an increase in the Veteran's service-connected psychiatric disability was factually ascertainable such that a 70 percent disability rating was warranted.


CONCLUSIONS OF LAW

1.  The June 1997, June 1998, and April 1999 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2015).

2.  The correspondence from the Veteran received in December 2006 does not constitute an informal claim for an increased rating for the service-connected psychiatric disability.  38 C.F.R. § 3.155 (2015).

3.  The criteria for an effective date prior to November 20, 2008, for the award of a 70 percent disability rating for GAD with PTSD and MDD, severe, without psychotic features, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.130, Diagnostic Codes 9400-9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assists

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The issue of entitlement to an earlier effective date arises from the Veteran's disagreement with the effective date assigned in connection with the grant of an increased rating for the service-connected psychiatric disability.  Where an underlying claim for benefits has been granted and there is disagreement as to "downstream" issues such as the effective date, there is no need to provide additional VCAA notice, and any defect in the original notice is not prejudicial.  38 C.F.R. § 3.159(b)(3); See also Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-03.  Rather, once a notice of disagreement has been filed as to a "downstream" issue, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Here, the RO provided the Veteran the required statement of the case in June 2011 discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations.

As to VA's duty to assist, all evidence relevant to the Veteran's claim has been secured.  Private treatment records, VA treatment records, and lay statements from the Veteran have been associated with the record.  The Board notes that determinations on effective dates for the award of disability ratings are based, essentially, on findings as to what is shown by the record at various points in time and on application of governing law to those findings.  Therefore, further development of the evidence is generally not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  Here, neither the Veteran nor his representative has asserted that there are records outstanding that might be pertinent to the issue decided herein, and the Board does not find that the record indicates any such records are outstanding.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims(Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the hearing focused on the elements necessary to substantiate the claim.  The VLJ explained the specific legal criteria for establishing entitlement to an earlier effective date for the award of a higher disability rating, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria

The effective date of a rating and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, an increased rating may be awarded up to one year prior to receipt of the claim if the evidence shows an increase in disability was factually ascertainable during that period.  38 C.F.R. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  For this purpose, the evidence must show that the increase in disability was sufficient to warrant a higher rating under the rating criteria.  Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, determining the proper date for an increased rating requires (1) a determination of the date of the receipt of the claim for the increased rating and (2) a review of all the evidence of record since one year prior to the date of the claim to determine when an increase in disability was "factually ascertainable" in terms of meeting or approximating the criteria for a higher rating.  See id. at 521.

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the Court held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim, provided that the claim is received within one year after the increase.  The Court further stated that the phrase "otherwise, date of receipt of claim" provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increased compensation.  Id.; see also VAOPGCPREC 12-98 at 2.  Because neither 38 U.S.C.A. § 5110(b)(2)  nor 38 C.F.R. § 3.400(o)(2) refer to the date of the claim as the effective date of an award of increased disability compensation, the effective date for increased disability compensation is the date on which the evidence establishes that a veteran's disability increased, if the claim is received within one year from such date.  In determining when an increase is "factually ascertainable," VA should look to the record as a whole, including testimonial evidence and expert medical opinions, to determine when the increase took place.  VAOPGCPREC 12-98 at 5.

The Veteran's service-connected GAD with PTSD and MDD, severe, without psychotic features, is rated under 38 C.F.R. § 4.130, Diagnostic Codes 9400-9411, which direct that the disability be rated under the general rating formula for mental disorders.  Under the general rating formula for mental disorders, a 70 percent disability rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

Analysis

The Veteran contends that he is entitled to an effective date earlier than November 20, 2008, for the award of a 70 percent rating for GAD with PTSD and MDD, severe, without psychotic features.  The Veteran has requested that an earlier effective date be awarded based on a finding of CUE in the August 7, 1999 rating decision.  See, e.g., Statement of Accredited Representative in Appealed Case (in lieu of VA Form 646), received in December 2015.  However, as discussed in the Introduction, a CUE claim is separate and distinct from a claim for an earlier effective date.  The Veteran's CUE claim has not been developed or adjudicated by the AOJ, and is not currently on appeal.  Therefore, the Board may only refer that claim to the AOJ for appropriate action, and will not discuss the claim further herein.

A review of the record reveals that the Veteran filed an original claim for service connection for a gunshot wound to the left side of the head and its residuals in May 1953, within one year of his separation from active service.  In the December 1953 rating decision, the RO granted service connection for a left skull scar, but denied service connection for, among other things, psychoneurosis, anxiety type.  The Veteran did not appeal the December 1953 rating decision, and new and material evidence was not received within the one-year period of the rating decision.

In December 1996, the Veteran submitted a claim for service connection for, among other things, nervousness.  See VA Form 21-4138, Statement in Support of Claim, received in December 1996.  In the June 1997 rating decision, the RO found CUE in the December 1953 rating decision, and awarded the Veteran service connection for psychoneurosis, anxiety type, effective February 25, 1953, the day following the Veteran's discharge from active service, and assigned an initial disability rating of 10 percent as of that date.

Within the one-year appeal period following the June 1997 rating decision, new and material evidence as to the initial rating assigned was received.  The RO issued another rating decision in June 1998 in consideration of that additional evidence.  The June 1998 rating decision confirmed and continued the initial 10 percent rating for psychoneurosis, anxiety type.  The Veteran timely submitted a notice of disagreement as to the 10 percent rating.  See Correspondence, received in August 1998.

In April 1999, the RO issued a rating decision and a statement of the case that both confirmed and continued the 10 percent rating for psychoneurosis, anxiety type.  The statement of the case notified the Veteran of his appellate rights, to include his right to submit a substantive appeal within sixty days of issuance of the statement of the case or within the remainder of the one-year appeal period following issuance of the rating decision.  See 38 C.F.R. § 20.302.  The Veteran did not submit a timely notice of disagreement as to the April 1999 rating decision, and new and material evidence was not submitted within the one-year appeal period for the April 1999 rating decision.  In addition, the Veteran did not submit a timely substantive appeal following issuance of the April 1999 statement of the case.  Furthermore, there has been no adjudicatory finding of CUE as to the June 1997 rating decision, the June 1998 rating decision, or the April 1999 rating decision.  Although the Veteran has raised the issue of CUE in the April 1999 rating decision, as discussed above, that matter constitutes a separate claim for benefits that has not yet been considered by the AOJ.  Therefore, the matter is herein referred.  Accordingly, the June 1997, June 1998, and April 1999 rating decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

Following the final April 1999 rating decision, the first correspondence received from the Veteran by VA was a VA Form 70-3288, Request for and Consent to Release of Information From Claimant's Records, dated in December 2006, in which the Veteran requested a copy of his service medical and personnel records.  The Veteran was provided a copy of the requested documents in March 2007.  The Veteran next contacted VA on November 20, 2008, when he submitted a claim for entitlement to service connection for PTSD, which ultimately led to his service-connected psychiatric disability being recharacterized to GAD with PTSD and MDD, severe, without psychotic features, and his rating for that disability being increased to 70 percent, effective November 20, 2008, the date of his claim.

To the extent that the Veteran and his representative assert that the Veteran is entitled to an effective date based on his earlier claims for service connection and increased ratings, the Board reiterates that this claims were decided by the RO in the June 1997, June 1998, and June 1999 rating decisions.  The Veteran did not complete an appeal as to those decision, and there has been no adjudicatory finding of CUE in those decisions.  Therefore, they are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  As such, the earlier claims may not serve as a basis for an earlier effective date.  The Court has held that there is no basis in VA law for a freestanding claim for an earlier effective date for matters addressed in a final decision.  Rather, when a decision is final, only a request for a revision premised on clear and unmistakable error could result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Consequently, the Board concludes that the attempt to overcome the finality of the June 1997, June 1998, and June 1999 rating decisions by raising a freestanding claim for entitlement to an earlier effective date in conjunction with the present claim must fail.  The Board's finding in this regard does not prejudice any future adjudication of the raised issue of CUE in the April 1999 rating decision or in an issue of CUE in any other rating decision that may be raised in the future.

To the extent that the Veteran has suggested that the December 2006 VA Form 70-3288 constitutes an informal claim for an increased rating, the Board notes that, to constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for a benefit and must identify the benefit sought.  38 C.F.R. § 3.155.  The Court has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  In this case, the December 2006 VA Form 70-3288 only contained a request for a copy of the Veteran's service medical and personnel records.  The VA Form 70-3288 does not include any statement that can reasonably and liberally be construed as indicating an intent to apply for any benefit other than receipt of a copy of the service medical and personnel records.  The December 2006 VA Form 70-3288 therefore cannot be construed as an informal claim for an increased rating for the service-connected psychiatric disability.  Accordingly, it is not for consideration in establishing an earlier effective date for the award of the 70 percent disability rating for GAD with PTSD and MDD, severe, without psychotic features.

As such, the earliest effective date available for the award of the 70 percent disability rating for GAD with PTSD and MDD, severe, without psychotic features, is November 20, 2007, one year prior to receipt of the Veteran's claim for an increased rating.  See 38 C.F.R. § 3.400(o)(2).  For an effective date during the one-year period preceding receipt of the increased rating claim to be awarded, it must be shown that an increase in severity was factually ascertainable during that period.  See id.

Turning to the relevant medical evidence of record, the Board observes that the record includes no contemporaneous records documenting the severity of the Veteran's psychiatric symptomatology during the one-year period preceding receipt of the increased rating claim.  Specifically, the VA treatment records include a December 2, 2008 mental health urgent care note, which documents that the Veteran contacted the VA medical center on that date and reported a realization of PTSD symptoms eight months prior when he stopped working and a desire for psychiatric help.  The Veteran reported that he had long tolerated headaches, insomnia, nightmares, and bleeding ulcers from anxiety.  Later on the same day, the Veteran participated in a mental health group therapy focusing on the topic of understanding anxiety.  In summary, the record shows that the Veteran sought mental health treatment in December 2008, at which time he reported having increased psychiatric symptoms since some eight months prior.

The Board has considered the record as a whole, and concludes that the record does not show that it was factually ascertainable that the Veteran's increase in severity occurred during the one-year period prior to receipt of his increased rating claim.  The medical records contemporaneously documenting the frequency, severity, and duration of the Veteran's psychiatric symptoms is dated only after the date of the claim.  As to the Veteran's statements in December 2008 to his mental healthcare providers placing onset of the increased symptomatology to some eight months prior, the Board finds that the statements are too general to determine with any degree of certainty a specific date on which it was factually ascertainable that an increase in disability had occurred.  The December 2, 2008 mental health urgent care note documents the Veteran's reports of headaches, insomnia, nightmares, and bleeding ulcers.  The note lacks specificity as to the nature, frequency, severity, and duration of these symptoms.  Moreover, when compared to the relevant 70 percent rating criteria, it is not at all clear that the Veteran's psychiatric symptoms at that time were of a frequency, severity, and duration comparable to those criteria.  As such, the December 2, 2008 mental health urgent care note does not demonstrate that it is factually ascertainable that an increase in disability occurred within the one-year period preceding receipt of the Veteran's increased rating claim on November 20, 2008.

In view of the foregoing, the Board finds that the record does not show that it is at least as likely as not that it is factually ascertainable that the Veteran's service-connected psychiatric disability increased in severity in the one-year period preceding receipt of the Veteran's increased rating claim on November 20, 2008, such that an earlier effective date for the award of the 70 percent disability rating is warranted.  See 38 C.F.R. § 3.400(o)(2).  Accordingly, the preponderance of the evidence against the assignment of an effective date prior to November 20, 2008, for the award of a 70 percent disability rating for GAD with PTSD and MDD, severe, without psychotic features.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).


ORDER

Entitlement to an effective date prior to November 20, 2008, for the award of a 70 percent disability rating for generalized anxiety disorder with posttraumatic stress disorder and major depressive disorder, severe, without psychotic features, is denied.


REMAND

The June 2010 rating decision awarded the Veteran an increased rating of 30 percent for status-post TBI with post-concussion headaches, effective November 20, 2008.  In August 2010, the Veteran filed a timely notice of disagreement as to the effective date of that award.  See Correspondence, received in August 2010.  A June 2011 rating decision granted the Veteran an earlier effective date of October 23, 2008, for the award of the 30 percent rating based on a change in the law.  Although the June 2011 rating decision granted an earlier effective date, it did not satisfy the Veteran's disagreement with the June 2010 rating decision.  Furthermore, in August 2011, the Veteran voiced disagreement with the June 2011 rating decision.  See Correspondence, received in August 2011.  Therefore, the appeal was not abrogated, and the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In June 2011, the RO also issued a statement of the case as to the Veteran's claim for an earlier effective dated for the award of the 70 percent rating for the service-connected psychiatric disability.  The June 2011 statement of the case did not address the issue of entitlement to an earlier effective date for the award of the 30 percent rating for status-post TBI with post-concussion headaches.  As a timely notice of disagreement as to the matter has been received, the Veteran's disagreement with the June 2010 rating decision has not been satisfied, and the Veteran has not otherwise withdrawn the issue in writing, the Board is required to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative a statement of the case with respect to the issue of entitlement to an effective date prior to October 23, 2008, for the award of a 30 percent disability rating for status-post traumatic brain injury with post-concussion headaches.  The Veteran should be informed that he must file a timely substantive appeal to perfect an appeal to the Board of the June 2010  rating decision as to the issue.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).  If a timely substantive appeal is filed, all appropriate action must be completed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


